CLEARSKYSM STATE FILING SERVICES AGREEMENT This STATE FILING SERVICES AGREEMENT, effective as of February 5, 2014 (“Effective Date”), is by and between Evanston Alternative Opportunities Fund, a Delaware statutory trust (the “Fund”), and BNY Mellon Investment Servicing (US) Inc. ("BNY Mellon"). W I T N E S S E T H: WHEREAS, the Fund, a registered investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), is currently offering shares of beneficial interest that are registered with the Securities and Exchange Commission (the “SEC”); and WHEREAS, the Fund wishes to retain BNY Mellon to provide filing services to support the Fund in complying with blue sky securities laws and BNY Mellon wishes to furnish such services. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, it is agreed between the parties as follows: 1. Definitions. Whenever used in this Agreement, unless the context otherwise requires, the following words shall have the meanings set forth below: (a) “Authorized Person” shall mean each person, whether or not an officer or an employee of the Fund, duly authorized by the Fund to execute this Agreement and to give Instructions on behalf of the Fund and each Authorized Person’s scope of authority may be limited by setting forth such limitation in a written document signed by BNY Mellon and the Fund. (b) "Instructions" shall mean Oral Instructions or Written Instructions actually received by BNY Mellon from an Authorized Person or person believed in good faith to be an Authorized Person delivered in a method acceptable to BNY Mellon as available for use in connection with the duties and obligations of the parties hereunder. (c) “Oral Instructions” shall mean oral instructions received by BNY Mellon from an Authorized Person or from a person reasonably believed by BNY Mellon to be an Authorized Person. BNY Mellon may, in its sole discretion in each separate instance, consider and rely upon instructions it receives from an Authorized Person via electronic mail as Oral Instructions if such instructions do not contain Written Instructions as an attachment. (d) “Written Instructions” shall mean written communications signed by an Authorized Person (or a person reasonably believed by BNY Mellon to be an Authorized Person) and actually received by BNY Mellon. The instructions may be delivered by hand, mail, electronic mail, tested telegram, cable, telex or facsimile sending device, or other method or system specified by BNY Mellon as available for use in connection with the services hereunder. 2. Appointment. The Fund hereby appoints BNY Mellon to provide blue sky filing services for the period and subject to the terms, conditions and limitations as set forth in this Agreement. In connection with the foregoing, the Fund hereby grants BNY Mellon a limited power of attorney to sign all notice filings and other related documents to perform such blue sky services. BNY Mellon accepts such appointment. 3.
